department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date sin contact person identification_number telephone number employer_identification_number dear this is in response to your revised request for rulings under sec_501 sec_512 and sec_514 of the internal_revenue_code facts you are an organization described in sec_501 of the code and a public charity your purpose is to operate two facilities each of which serves as a home away from home for seriously ill children and their families the houses are a haven for families who live too far away from the hospital to go home each night while their children are receiving medical treatment both of these facilities serve families of patients at a number of hospitals located in the area you serve the programs offered in these facilities are supported by volunteers staff and a wide base of community support although other programs and facilities similar to yours exist throughout the united_states you are not controlled by any other outside entity you are responsible for your own fundraising and you support your programs and activities primarily by charitable gifts and contributions in order to maintain your programs and activities you are seeking new ways to increase charitable giving to support those programs as a means to increase funding of your programs you have proposed to utilize a charitable_gift_annuity cga program this program will be made available through an insurance broker and a major insurance_company insurer the insurer is a highly rated affiliate of one of the leading international insurance organizations in the world you described the proposed cga program as follows you will offer a charitable_gift_annuity to an individual donor’ based on the life or lives of one or two individuals in being the annuitant at the time the annuity is issued ‘cga contract’ the cga contract will be the sole consideration you give to the donor in exchange for the cash or property you receive from donor the value of the cga contract will be less than percent of the amount of cash or the value of other_property you receive from donor the cga contract will specify the amount of each periodic_payment but will not guarantee a minimum number or specify a maximum number of periodic_payments to the annuitant the cga contract also will not specify a minimum or maximum aggregate amount of payments the annuitant will receive and will not provide for any adjustment of the amount of the annuity payments by reference to the income received from the property transferred to you by donor or from any other_property ' the cga contract will provide that each periodic annuity_payment is payable from your general assets however donor and annuitant will be aware that you will purchase an annuity from insurer to match your liability associated with the cga contract you will purchase an annuity policy from insurer commercial_annuity based on the annuitant’s life and with the same periodic_payment amount and frequency as specified in the cga contract you will purchase the commercial_annuity with a single premium and a payout starting date commencing no later than one year from the date the commercial_annuity is purchased the commercial_annuity will pay you a series of substantially_equal_periodic_payments to be made not less frequently than annually which will match your obligation to the annuitant during the cga contract payout period you may receive an additional payment upon the death of the annuitant as explained in paragraph below the amount you receive from donor as consideration for the cga contract will exceed the insurer's market rates for a commercial_annuity with the same payout period and periodic_payment amount the difference between the amount you receive from donor for the cga contract and the premium you will pay to insurer for the commercial_annuity you will retain for your immediate and unrestricted use the broker will receive a commission from insurer for the sale to you of the commercial_annuity you will pay no compensation to the broker for donor’s entering into the cga contract and will pay no fees to the broker insurer or to any other party at your option and for additional consideration that you would pay to insurer the commercial_annuity may provide that if annuitant dies before the total annuity payments you receive from insurer equal or exceed the original premium payment you made to insurer you will receive a guaranteed lump sum cash refund equal to the premium you paid to insurer minus the total periodic_payments you received from insurer rulings requested your sale of annuities through the cga contracts will not constitute the provision of commercial-type_insurance under sec_501 of the code the following amounts will not constitute income from an unrelated_trade_or_business within the meaning of sec_513 of the code a b cc the difference between i the premium you will receive from donor for the cga contract and ii the premium you will pay to insurer for the commercial_annuity the periodic annuity payments you will receive from insurer and any lump sum you will receive from insurer upon the death of the last annuitant under the guaranteed cash refund_feature of the commercial_annuity law sec_72 of the code provides that in general gross_income includes any amount_received_as_an_annuity under an annuity endowment or life_insurance_contract sec_102 of the code provides that gross_income does not include the value of property acquired by gift bequest devise or inheritance sec_501 of the code provides that an organization described in sec_501 shall be exempt from tax under sec_501 only if no substantial part of its activities consists of providing commercial-type_insurance sec_501 of the code provides that in the case of an organization described in sec_501 which is exempt from tax under sec_501 after application of sec_501 the activity of providing commercial-type_insurance shall be treated as an unrelated_trade_or_business as defined in sec_513 sec_501 of the code provides that the term commercial-type_insurance shall not include charitable gift annuities sec_501 of the code provides that for purposes of sec_501 the term charitable_gift_annuity means an annuity if i a portion of the amount_paid in connection with the issuance of the annuity is allowable as a deduction under sec_170 or sec_2055 and ii the annuity is described in sec_514 determined as if any amount_paid in cash in connection with such issuance were property sec_511 of the code imposes a tax upon the unrelated_trade_or_business income of tax- exempt_organizations sec_512 of the code provides that the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with certain modifications sec_512 of the code provides an exclusion from unrelated_business_taxable_income for all annuities and all deductions directly connected with such income sec_513 of the code provides that the term unrelated_trade_or_business means any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes from the profits derived to the exercise or performance by such organization of its charitable or other purpose or function constituting the basis for its exemption under sec_501 sec_1_513-1 of the regulations states in part that where an activity does not possess the characteristics of a trade_or_business within the meaning off sec_162 such as when an organization sends out low-cost articles incidental to the solicitation of charitable_contributions the unrelated_business_income_tax does not apply since the organization is not in competition with taxable organizations sec_514 of the code provides that in computing the unrelated_business_taxable_income for any taxable_year a percentage of net_income derived from debt-financed_property should be included sec_514 of the code provides that the term debt-financed_property means any property which is held to produce income and with respect to which there is an acquisition_indebtedness at any time during the taxable_year sec_514 of the code provides that the term acquisition_indebtedness does not include an obligation to pay an annuity which a is the sole consideration issued in exchange for property if at the time of the exchange the value of the annuity is less than percent of the value of the property received in the exchange b is payable over the life of one individual in being at the time the annuity is issued or over the lives of two individuals in being at such time and c is payable under a contract which i ii does not guarantee a minimum amount of payments or specify a maximum amount of payments and does not provide for any adjustment of the amount of the annuity payments by reference to the income received from the transferred property or from any other_property the legislative_history accompanying the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 h_r rep no cong 2d sess in adding sec_501 to the code stated t he present-law exception to the debt-financed_property rules had historically exempted from tax any income resulting from the issuance of charitable gift annuities analysis ruling no an activity that otherwise constitutes providing commercial-type_insurance within the meaning of sec_501 of the code will not constitute commercial-type_insurance if charitable gift annuities this term is defined in sec_501 and means an annuity if a a portion of the amount_paid is deductible under sec_170 and b the annuity is described in sec_514 it involves you received a separate letter_ruling from the office of associate chief_counsel passthroughs special industries that included the ruling that a charitable_contribution_deduction will be allowable under sec_170 of the code when a donor purchases from you a cga contract of the type described above thus based on this letter_ruling the cga contract meets the first requirement of sec_501 an annuity is described in sec_514 of the code if it meets several requirements for the following reasons the annuity in the cga contract meets all of these requirements and therefore the cga contract meets the second requirement of sec_501 your obligation to pay donor an annuity under the cga contract will be the sole consideration you will provide to donor in return for the amount you will receive from donor the value of the annuity you will pay donor will be less than percent of the amount you will receive from donor under the cga contract you will make annuity payments to donor based on the life or lives of one or two individuals at the time the annuity is issued the cga contract does not guarantee a minimum or maximum amount of payments to the donor finally the cga contract does not provide for any adjustment of the amount of the annuity payments by reference to the income received from the funds transferred by donor to you or from any other_property thus the annuities under the cga contracts will meet both requirements for charitable gift annuities under sec_501 of the code and therefore will constitute charitable gift annuities within the meaning of sec_501 as a result your sale of the annuities through the cga contracts will not constitute the provision of commercial-type_insurance under sec_501 ruling no your principal purpose for selling cga contracts to donors is to solicit charitable gifts to raise funds to finance your tax-exempt activities a program that involves the issuance of charitable gift annuities has traditionally been treated as a borrowing of money by the issuing organization rather than a trade_or_business therefore the provisions of sec_511 through of the code are not applicable because this activity is not a trade_or_business under sec_1_513-1 of the regulations inasmuch as there is an underlying financial obligation the property could be considered debt- financed within the meaning of sec_514 of the code however sec_501 states that the rules concerning debt-financed_property do not apply to the sale of annuities that satisfy the requirements in that section of the code as stated above you intend to structure your program in such a way so as to meet these requirements therefore income derived from this program is not unrelated_business_taxable_income even if this activity constituted a trade of business for the following reasons the revenues you will receive from the sale of cga contracts would not constitute unrelated_business_taxable_income under sec_512 of the code a you will insure your annuity obligation to the annuitant during the cga contract payout period by purchasing from insurer the commercial_annuity to pay you amounts that will match your annuity obligation to the annuitant thus the difference between the premium you will receive from donor for the cga contract and the premium you will pay to insurer for the commercial_annuity will represent the gift element of the transaction under sec_102 of the code because gifts are not included in gross_income this difference will not be included in unrelated_business_taxable_income under sec_512 b sec_512 of the code provides that various items of income including annuities are excluded from unrelated_business_taxable_income thus the periodic annuity payments you will receive from insurer under the commercial_annuity will be excluded from unrelated_business_taxable_income in some situations if annuitant dies before the total annuity payments you receive from c insurer equal or exceed the original premium payment you made to insurer you will receive a guaranteed lump sum cash refund equal to the premium you paid to insurer minus the total periodic_payments you received from insurer we have been advised by the office of associate chief_counsel financial institutions products that the presence of this refund_feature in the commercial_annuity will not adversely affect the status of cga contracts as an annuity under sec_72 of the code thus based on this advice any lump sum you receive from insurer upon the death of the last annuitant under the guaranteed cash refund_feature of the commercial_annuity will constitute an annuity as a result it will be excluded from unrelated_business_taxable_income under sec_512 of the code under the cga contract the annuity is payable over the lifetime of one or two individuals in being at the time the annuity is issued in addition the cga program will meet all the other requirements in sec_514 of the code therefore the annuities under the cga contracts will not be debt-financed_property within the meaning of sec_514 therefore interest_income you derive from the annuity will be excludable from unrelated_business_taxable_income under sec_512 rulings accordingly based on the information furnished we rule as follows ill you sale of annuities through the cga contracts will not constitute the provision of commercial-type_insurance under sec_501 of the code the following amounts will not constitute income from an unrelated_trade_or_business within the meaning of sec_513 of the code a b c the difference between i the premium you will receive from donor for the cga contract and ii the premium you will pay to insurer for the commercial_annuity the periodic annuity payments you will receive from insurer and any lump sum you will receive from insurer upon the death of the last annuitant under the guaranteed cash refund_feature of the commercial_annuity this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely manager exempt_organizations technical group
